Case 17-14358        Doc 37     Filed 04/16/19     Entered 04/16/19 13:24:04          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 14358
         Jaleah D Morris

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/08/2017.

         2) The plan was confirmed on 08/23/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/19/2018.

         5) The case was Dismissed on 11/28/2018.

         6) Number of months from filing to last payment: 14.

         7) Number of months case was pending: 23.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-14358             Doc 37         Filed 04/16/19    Entered 04/16/19 13:24:04               Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $6,654.00
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                           $6,654.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $0.00
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                              $282.23
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $282.23

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim          Claim        Principal      Int.
 Name                                        Class   Scheduled      Asserted       Allowed         Paid         Paid
 ADT Security Services Inc               Unsecured      2,088.00       1,237.29       1,237.29           0.00       0.00
 American InfoSource LP as agent for     Unsecured           0.00        128.72         128.72           0.00       0.00
 Armor Systems Corporation               Unsecured          92.00         92.40          92.40           0.00       0.00
 ATI Physical Therapy Corp. Offices      Unsecured     23,951.00            NA             NA            0.00       0.00
 Chicago Patrolmen's Federal CU          Unsecured      1,867.00       2,250.92       2,250.92           0.00       0.00
 City of Berwyn                          Unsecured         100.00           NA             NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured         100.00        588.00         588.00           0.00       0.00
 Commonwealth Edison Company             Unsecured         701.00        741.00         741.00           0.00       0.00
 Entrust Energy                          Unsecured         342.00           NA             NA            0.00       0.00
 Franciscan Alliance                     Unsecured         709.00           NA             NA            0.00       0.00
 Francisian St. Margaret Health          Unsecured      1,026.00            NA             NA            0.00       0.00
 Guaranty Bank                           Unsecured          58.00         58.39          58.39           0.00       0.00
 Healthport                              Unsecured          46.00           NA             NA            0.00       0.00
 Illinois Dept of Revenue 0414           Priority            0.00      1,046.91       1,046.91        863.46        0.00
 Illinois Dept of Revenue 0414           Unsecured           0.00        706.03         706.03           0.00       0.00
 Illinois Tollway                        Unsecured      2,383.00       2,382.70       2,382.70           0.00       0.00
 Ingalls Memorial Hospital               Unsecured          58.00        339.08         339.08           0.00       0.00
 Internal Revenue Service                Unsecured           0.00      8,080.10       8,080.10           0.00       0.00
 Internal Revenue Service                Priority            0.00      2,860.79       2,860.79      2,416.18        0.00
 Metropolitan Advanced Radiological      Unsecured          41.00           NA             NA            0.00       0.00
 Midland Funding LLC                     Unsecured         572.00        571.63         571.63           0.00       0.00
 Midwest Orthopaedics at Rush            Unsecured     13,273.00            NA             NA            0.00       0.00
 Nicor Gas                               Unsecured         692.00        601.09         601.09           0.00       0.00
 Orkin-Alsi                              Unsecured         634.00           NA             NA            0.00       0.00
 Peoples Energy Corp                     Unsecured      2,098.00         479.60         479.60           0.00       0.00
 Portfolio Recovery Associates           Unsecured         433.00        432.79         432.79           0.00       0.00
 Portfolio Recovery Associates           Unsecured         454.00        453.57         453.57           0.00       0.00
 Prestige Financial Services             Unsecured     19,365.00     20,140.37      20,140.37            0.00       0.00
 Quantum3 Group LLC as agent for         Unsecured            NA         256.97         256.97           0.00       0.00
 Quantum3 Group LLC as agent for         Secured       12,024.00     12,024.00      12,024.00       2,683.32     408.81
 Rush Univerity Medical Center           Unsecured          12.00           NA             NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-14358               Doc 37       Filed 04/16/19    Entered 04/16/19 13:24:04                  Desc        Page 3
                                                          of 4



 Scheduled Creditors:
 Creditor                                              Claim           Claim        Claim         Principal        Int.
 Name                                       Class    Scheduled        Asserted     Allowed          Paid           Paid
 Sprint                                  Unsecured         934.00             NA             NA           0.00         0.00
 Sullivan Urgent Aid Centers             Unsecured          58.00             NA             NA           0.00         0.00
 UIC Pathology                           Unsecured          15.00             NA             NA           0.00         0.00
 University of IL at Chicago             Unsecured          27.00             NA             NA           0.00         0.00
 University of IL at Chicago Hospital/   Unsecured           3.00             NA             NA           0.00         0.00
 University of IL at Chicago Hospital/   Unsecured         836.00             NA             NA           0.00         0.00
 University of IL at Chicago Hospital/   Unsecured          10.00             NA             NA           0.00         0.00
 University of Illinois Hospital         Unsecured         103.00             NA             NA           0.00         0.00
 Village of Sauk Village                 Unsecured         150.00             NA             NA           0.00         0.00


 Summary of Disbursements to Creditors:
                                                                       Claim           Principal                 Interest
                                                                     Allowed               Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                              $0.00                $0.00                    $0.00
       Mortgage Arrearage                                            $0.00                $0.00                    $0.00
       Debt Secured by Vehicle                                  $12,024.00            $2,683.32                  $408.81
       All Other Secured                                             $0.00                $0.00                    $0.00
 TOTAL SECURED:                                                 $12,024.00            $2,683.32                  $408.81

 Priority Unsecured Payments:
        Domestic Support Arrearage                                      $0.00             $0.00                    $0.00
        Domestic Support Ongoing                                        $0.00             $0.00                    $0.00
        All Other Priority                                          $3,907.70         $3,279.64                    $0.00
 TOTAL PRIORITY:                                                    $3,907.70         $3,279.64                    $0.00

 GENERAL UNSECURED PAYMENTS:                                    $39,540.65                    $0.00                $0.00


 Disbursements:

           Expenses of Administration                                      $282.23
           Disbursements to Creditors                                    $6,371.77

 TOTAL DISBURSEMENTS :                                                                                    $6,654.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-14358        Doc 37      Filed 04/16/19     Entered 04/16/19 13:24:04            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
